                                 Case 3:19-mj-04201-CDB Document 1 Filed 07/29/19 Page 1 of 2




    United States District Court


--
FARK0067
         Violation Notice
                                      OfflcerName
                                      WHITEHAIR

 YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
                                                                       A51

                                                                             OfflcerNo.

                                                                             1692
                                                                                                                                                STATEMENT OF PROBABLE CAUSE
                                                                                                                                               (For ialuance of an .,,.., wwrant or SUf!Yt'lOOI)

                                                                                                                       I state 1hat on July 27, 2019
                                                                                                                       officer In lhe                      Nlderal
                                                                                                                                                                    while -..slng ~ duties as a law 1111!aa,ment
                                                                                                                                                                                         OlaCrlcl of              ,;z.



07/27/2019                    09:52            FED         36CFR         26153E
                                                                                                                       Pinuant to 181.JSC 561: I    a,n-        a-            c• mp loaad ~ y - n - . 1 dthe Flagelafl
                                                                                                                       Ranger 0I1t11c:1 compound on the Flagallff Ranger Ol1t11ct. Coconino NatlOnal F.,,..,l I w• s
                                                                                                                       aa;amperied by US Forut SaMc• Law Enfo<c• ma,_ ~ MARK BRADY, CODA WTT, and
Placeof~                                                                                                               Mll>n• Game & Ash Officer WILLIAM LEMON. T h e - canp WOl locelod on July 24, 201P
                                                                                                                       by two ,Z G• me & Ash Offlc• r alllgnad to Ille Mutllln File. Al the aimpllllt, wo oonlacled fl>ur
MT ELDEN (EASTSIDE, BEHIND RD)                                                                                         lndMdualo altllng In the camptlla. ttne malea r.d ona -              - Ono of tno m•• wao I-tif,od a•
                                                                                                                       JASON A. HAWKINS, who llalld ha wa, ,taylng In the la'ge donla tont ll th• camplllte wU/1 hll
                                                                                                       HAZMAT      D   comma,, 11w -      SABRINA MARLENE NICHOLS. HAWKINS • nd NICHOLS -                             they did not
                                                                                                                       111W a pem,anent ..-          -      they .. -     . -      ...., ,... • moiq - .. HAWKINS gaw
BEING IN AN AREA DESCRIBED AS CLOSED {MUSEUM FIRE CLOSURE ORDER I                                                      Illehorn-•    llllltar · - • In tho town of Fl• Qlltlf II NI llllillng • ddm1. I adllllod HAWKINS
                                                                                                                       lllal ho WM oa:upylng • n •M -           lo enll)' by 1-10i order u to Ille M....., F"n. HA'M<INS
03-04-111-15F)
                                                                                                                       ltaltld hy have b• tft • c:c• lling the cemplile lllru lhe p<lllllc ld1ool localtld lOUII of !hlrc• mplite.
                                                                                                                       I iuued HA'M<INS a mandllo<y -             -• nc• vtdllllon noac. ta- 311 CFR 291 .53E. ~ In an
                                                                                                                       araodelcttbedaaclc• adtorpubiic- • noNletyporapedllonllr-.111-151'. Tha na il
                                                                                                                       doled ID em-y tor public Nloty due lo the 11-,m Flra. HAWKINS W• I atao c• n""1Q In -.lolatlon
DEFENDANT INFORMATION                                 Phone (          928                                             of the f111111a!! R.... Oi1111c:1 camping • nd c• mpftM ~wlhindly limll por apac:ial ardor 0
                                                                                                                       04-112R
L.utNwne                                                     Fnl-                                           M.1.
HAWKINS                                                      JASQN                                          A



Clly                                                                            ....... nl   8lt1I, (nvn/dcWm)
FLAGSTAFF                                                                                    11980
                                  COl     •    o.L 111e         Sod8I secuniy No.
                                               OK                            i914
                                                                Hair     EyN      He/gill               weigh!
                                                                BR       BLU 5 ' 5 "                     185
VEHICLE                VIN:                                                                                CMV     D
T111No.                                Stele        Year     Make/Modtl PASS                   Color



A      Iii   IF BOX A IS CHECKED, YOU B                     O     IF BOX 8 IS CHECKED, YOU MUST                        The fo(egolng statement la baMd upon:
             MUST APPEAR IN COURT.                                PAY AMOUNT INDICATED BELOW                                                            MY PERSONAL OBSERVATION
             IEENTIIUCTlOHl(-l.                                   OR APPEAR IN COURT.
                                                                  SEE-...UCT10NS(-).
                                                                                                                       I declare under penalty of perju,y that tile Information which I have set forth above and
                                                       -------
                                                        $30.00
                                                                                              Forfeiv,re Amount
                                                                                              Prooesalng Fee
                                                                                                                       on the faced this violation notice la true and correct 110 the beat d ~ knowledge.


                      PAY THIS AMOUNT                                                         Tola! Collatellll Due    Executed on:            07/27/2019
                                                                                                                                                 Date (rrt:rlOdlyyyy)                    Offlcer'a Signature
                                 YOUR COURT DATE
        If no court                                   WII be notlffe<I of our o


U.S. DISTRICT COURT-FLAGSTAFF                                                         07/29/2019
                                                                                      r mo (rll:rrvn)                   Exeartedon:
123 N. SAN FRANCISCO ST. SUITE 200 FI.AGSTAFF                            ,;z.
                                                                                      08:45
    My olgnalln lignflet lhat I haW , _ • copy ol 1lllt vlollllon notlcl. It 11 not an admi,.;on of guilt
    I prarrl1• IO -

X lltrtn4-11Slgnalln
                      for the i-w,g at the lime and plllCe i1111ruded or pay the total a,11a- d...


                              ----------------------!
                                                Ongi >• I-CVBCopy
                                                                                                                        HAZMAT • HazardotJI m11Mlal IIMllvwd In ncident; PASS• V or,-a
                                                                                                                        Cot. • Corrmerdal ctt-1 lic• naa;   CMV • CorTvnlllUal -
                                                                                                                                                                                                   pu--;
                                                                                                                                                                                    ifwol\lOd In lnci<lanl
                                 Case 3:19-mj-04201-CDB Document 1 Filed 07/29/19 Page 2 of 2



    United States District Court                                      cvelotationCod•
         Violation Notice                                           As1
                                                                                                                                              STATEMENT OF PROBABLE CAUSE
Vlc>lllklnN<anb.-                                                         01f.,..No.
                                                                                                                                             (For taauanoe of an arrest wamint or llfflnorlt)

FARK0068                               WHITEHAIR                          1692                                        I t1ate lhat on July 27, 2019              while   ~          my duties as a law enfotcement
                                                                                                                      olllcer In 1he                     Federal                     Dilltrk:t ol            AZ.
 YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

                                                                                                                      P,n-      t lo 18\JSC 661: I contaclld a nnollnt Cllfl1) localed 400 ylldt norlhwnl rJ the FlagshdT
07/27/2019                     09:52           FED       36CFR         26110B                                         Oltllk:I ~ on tho Ftagttafl Ranger Dinid. Coconino National Fol'ltt I wu ~ by
                                                                                                                      us Forest Sor,ice Law Enlo~ Officen MARK BRADY, CODA 'M'TT, end MzDna Game &
~ofOl!wwo                                                                                                             Fl&l'I omc.r WU.LIAM LEMON. Thi nntlent camp WU -

                                                                                                                                        one-·
                                                                                                                                                                                             by two AZ Game & Fitll orrioor
                                                                                                                      llllgnecl to tho Mullllnl Fh. Al ll1e campslla, we CDl'CICWd four lndMWllle ~ in Iha campJIIO,
MT ELDEN (EASTSIDE, BEHIND RD)                                                                                        lhrtll ,,,... Sld              One rn111 WU -~lltd H JASON ft. HAv.,(JNS, wt., lllltd hi.,..
                                                                                                                      etaylng In IM large do,,,o tint II ... Clfflptitl wtth hie ccmmon In wife SABRINA M. NIC HOLS.
OfftnM0nel1pliatFldUIIBlll1lor°'"'91                                                              11AZMAT         Q   \Mien ukad Wthey hid 1 ~ relicltot, NICHOLS Ind HAWKINS 1tated "No". I pointed to




                                                                                                                                                or-
                                                                                                                      lhli' clome llnt and 11ktd W1h11 waa lheir homo~- HAWIONS _ . . , , now". l'thln nktd for I
OCCUPYING NFS LANDS Vv1THOUT AUTHORIZATION (RESIDING ON NATIONAL                                                      mallng•-· HAWKINS lllto gaw            the-•-•-•                         In ... twl'l dFlagaff a, her
FOREST LANDS)                                                                                                         milling _,.... I .OVIMd HAWKINS H ,. proh/bllld to "'" Ille National ForHI lo( r.lldentill

                                                                                                                      _ . i o n of, °"""'ying                 ullng NalJOllal Fo,..i Sytlem IJ>dl lor

                                                                                                                                                                 "''°
                                                                                                                                                                                                       111-
                                                                                                                      pu-. I lsllJed HAWKINS• IT\lnllaloly ._...,.,. viollllon nalol lor 36 CFR 291 .108, taking
                                                                                                                      wlthout a ljledai-<iH authonzetion, or II othetwlM 11111,0<tud by Fed- lllw or 111gu11uon .
                                                                                                                                                                                                                    purpo-

                                                                                                                                                                       In vk>laUon <JI the fllgllaff Rangar Oltlt1cl camping
DEFENDANT INFORMATION                                Phonl: <       928                                               HA 'l\t(JN$' wrent camping locallon WH
                                                                                                                      ard ~ r n pn,til>ltion will11n dty l miU per opeclll oroart 04-1 12R.
I.alt Nano                                                   Fnt Namo                                      M.I.
HAWKJNS                                                      JASON                                         A
S!rtttAddtn,


City                                                                           a.,,, al Birth (IIIIMld/yyyy)
FLAGSTAFF                                                                                ,980
Or1vtl1 Litenoe No.                COi.   D

                                                             Hair     Eyet     Helghl               Weigt,t
                                                             BR       BLU 5 '5              "        185
VEHICLE                 VIN:                                                                             CMV      0
Tag No.                                State      Year       Make/Model PASS              Color



A       Ii) IF BOX A IS CHECKED, YOU B                    O     IF BOX B IS CHECKED, YOU MUST                         The loregoirc;i   statement ia baled upon:
            MUST APPEAR IN COURT.                               PAY AMOUNT INDICATED BELOW                                                           l6'f PERSONAL INVESTIGATION
             IU IHSTIIUCTION8(-).                               OR APPEAR IN COURT.
                                                                8Bf INIITIOUCTIOHII ( - ).
                                                                                                                      I declanl under penalty d perjl.wy that the informlltlon which I have 18! 101th abOw and
                                                       -------
                                                        $30.00
                                                                                         Forfeiture Amount
                                                                                         Prooeealng Fee
                                                                                                                      on the , _ of this violation nollce II 11\18 and oonect ID the beet of my kncwledge.


                       PAY THIS AMOUNT                                                   Total Collateral Due         Executed on:           07/27/2019
                                                                                                                                              Date (mrrJrJ4/yyyy)                   Olllcer'a Slgnature
                                  YOUR COURT DATE
        11 no CO<JII     arance date 1, lhown        wilt bo notifted of our
CourtAdcnu

U.S. DISTRICT COURT-FU\GSTAFF
                                                                                   Time (hh:nvn)                      Executed on:
123 N. SAN FRANCISCO ST. SUITE 200 FLAGSTAFF AZ.
                                                                                    08:45
    My tlg,otin ligrfltl t/1011 hive J'IICMVed I COf¥Y of !NI 'l<olatJon nollce. tt It not en ldmitlioo of guilt
    I p,o,riM lo ll'Ptll'lor ... twnlg II ... _ and p i l e . ~ or pay tho total ool- duo.

X Oelendr,\Sq,oti.n            ---------------------i                                                                 HAZMAT. Haa:ardou•maletlat I n _ In Incident: PASS . g or mere puunger vehlc:le:
                                                                                                                      COL• Commerclll d!Ml!lbwe;      CMV • Corm1m:ill""'11dell'N<llvtdln lnddanl
                                                Orlglnll•CVBCopy                        F~(T/OS)
